DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of group I, claims 53-56 in the reply filed on 11/14/22 is acknowledged.
Claims 57-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/22.
Claims 53-56 are under examination. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (See paragraph 0081). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,780,147. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same nucleic acid encoding a fusion protein, said fusion protein comprising a major vault protein interaction domain (mINT) fused to a cytokine, comprising a cytokine encoding sequence and a mINT encoding sequence that encodes SEQ ID NO: 8 (human) or SEQ ID NO: 9 (mouse).
Instant claim 53 and claim 1 of the ‘147 US Patent recite the same nucleic acid encoding a fusion protein, said fusion protein comprising a major vault protein interaction domain (mINT) fused to a cytokine, comprising a cytokine encoding sequence and a mINT encoding sequence that encodes SEQ ID NO: 8 (human) or SEQ ID NO: 9 (mouse). Although instant claim 53 is directed toward a method of delivering a cytokine, which comprises administering said nucleic acid, the specification of ‘147 patent clearly teaches that the nucleic acid may be administered to a cell or subject for delivering a cytokine (see columns 1-3 of the ‘147 specification). In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of  Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010)  a method for administering the claimed nucleic acid for delivering a cytokine is an obvious variation of the claim 1 of the ‘147 patent claims because one would readily understand that the claimed nucleic acid of claim 1 of the ‘147 patent claims could be used for delivering a cytokine by administering the nucleic acid to a cell or subject. 
Please note that when considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992).  However, this does not mean that one is precluded from all use of the patent disclosure.  For example, the patent may be consulted in order to determine the utility of a claimed compound.  See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010) (“Our prior obviousness-type double patenting decisions in Geneva and Pfizer, which addressed factual situations closely resembling that presently before the court, control this case. In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent”).  
Claims 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,920,807. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass fusion proteins comprising a cytokine and mINT domain.
Instant claim 53 and claim 7 of the ‘807 US Patent recite the same fusion protein, said fusion protein comprising a major vault protein interaction domain (mINT) fused to a cytokine, comprising a cytokine encoding sequence and a mINT encoding sequence that encodes SEQ ID NO: 8 (human). It should be noted that the specification of the ‘807 patent teaches that the term cytokine fusion protein is a recombinant protein expressed from a nucleotide encoding a cytokine fused in frame to the vault targeting domain (See column 6). Thus, the nucleic acid protein of the instant claim encompasses the recombinant protein of the ‘807 patent claims, and are thus, obvious variants.
 Although instant claim 53 is directed toward a method of delivering a cytokine, which comprises administering said nucleic acid, the specification of ‘807 patent clearly teaches that the fusion protein may be administered to a cell or subject for delivering a cytokine (see columns 1-3 of the ‘147 specification).  In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of  Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010)  a method for administering the claimed nucleic acid for delivering a cytokine is an obvious variation of the claim 1 of the ‘147 patent claims because one would readily understand that the claimed nucleic acid of claim 1 of the ‘147 patent claims could be used for delivering a cytokine by administering the nucleic acid to a cell or subject. 
Please note that when considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992).  However, this does not mean that one is precluded from all use of the patent disclosure.  For example, the patent may be consulted in order to determine the utility of a claimed compound.  See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010) (“Our prior obviousness-type double patenting decisions in Geneva and Pfizer, which addressed factual situations closely resembling that presently before the court, control this case. In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent”).  
Claim Status
No claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kickhoefer et al. (Proc Natl Acad Sci US A. 2005 Mar 22; 102(12): 4348-4352) teach fusion mINT to luciferase and a variant of GFP (See abstract and pages 4348-4349).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646    

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646